Exhibit 10.16


AMENDED AND RESTATED
ADVISORY SERVICES AGREEMENT


This AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT (this "Agreement") is
entered into effective December 31, 2009, between microHelix, an Oregon
corporation (the "Company"), and Aequitas Capital Management, Inc., an Oregon
corporation ("Aequitas").
 
Background
 
A.           The Company and Aequitas entered into an Advisory Services
Agreement dated June 27, 2008 (the "Original Agreement") whereby the Company
engaged Aequitas to provide certain advisory services to Company as requested
from time to time.
 
B.           The parties have agreed to modify the Original Agreement in certain
respects and to restate the terms of the modified Original Agreement.
 
C.           Capitalized terms used in this Agreement, if any, that are not
defined herein have the meanings assigned to those terms in the Original
Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto, intending to be legally bound, do hereby agree as follows:
 
1.           Engagement.  Upon the terms and conditions herein set forth, the
Company will continue to engage Aequitas for the Term (as defined below) to
provide advisory services to the Company as requested from time to time by the
Company in consideration for the compensation provided for in Section 3
below.  These services will be in connection with strategy development,
strategic planning, marketing, corporate development and such other advisory
services as the Company reasonably requests from time to time, and shall be
performed under the direction of the Company's Board of Directors.  In
consideration of the remuneration herein specified, Aequitas agrees to continue
to perform the services specified herein.
 
2.            Term. This Agreement shall commence on the date hereof and shall
terminate (except as provided in Section 6(g)) on the earliest to occur of (a) a
Sale Transaction (defined below), (b) termination by Aequitas upon 30 days
written notice to the Company, or (c) the date that Aequitas or an affiliate of
Aequitas ceases to have a debt or equity investment in the Company (the
"Term").  "Sale Transaction" means (i) the sale (in one or a series of related
transactions) of all or substantially all of the Company's assets to a Person
(defined below) or a group of Persons acting in concert, (ii) the sale or
transfer (in one or a series of related transactions) of a majority of the
outstanding capital stock of the Company, to one Person or a group of Persons
acting in concert, or (iii) the merger or consolidation of the Company with or
into another Person that is not an affiliate of the Company, in each case in
clauses (ii) and (iii) above under circumstances in which the holders of a
majority in voting power of the outstanding capital stock of the Company
immediately prior to such transaction (excluding any Person or group of persons
acting in concert who are acquiring the Company) own less than a majority in
voting power of the outstanding capital stock of the Company, or voting equity
securities of the surviving or resulting corporation or acquirer, as the case
may be, immediately following such transaction.  A sale (or multiple related
sales) of assets including, without limitation, one or more subsidiaries
(whether by way of merger, consolidation, reorganization or sale of all or
substantially all assets or securities) which constitutes all or substantially
all of the assets of the Company shall be deemed a Sale Transaction.  "Person"
shall be construed in the broadest sense and means and includes, without
limitation, a natural person, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity other than Aequitas or an
affiliate of Aequitas.
 
Page 1 - Advisory Services Agreement

 
 

--------------------------------------------------------------------------------

 
 
3.            Advisory Fee; Success Fee.
 
(a)           In consideration of Aequitas' undertaking to continue to provide
the advisory services hereunder, the Company shall pay Aequitas a monthly
advisory fee of $15,000 effective January 1, 2010 (the "Advisory Fee").  The
Advisory Fee shall be payable by the Company whether or not the Company actually
requests that Aequitas provide any management advisory services.  The Advisory
Fee shall be paid monthly, in advance, on the first business day of each
calendar month beginning January 1, 2010.  If requested by Aequitas, Advisory
Fee payments shall be made by an Automated Clearing House ("ACH") transfer from
the Company's checking account.
 
(b)           Notwithstanding anything to the contrary contained herein, the
Company shall accrue but not pay the Advisory Fee if and for so long as (i) any
such payment would constitute a default (or any event which might, with the
lapse of time or the giving of notice or both, constitute a default) under the
Company's financing agreements (a "Default "); provided, however, that the
Company shall be obligated to pay any accrued Advisory Fees deferred under this
Section 0 to the extent that such payment would not constitute a Default or (ii)
Aequitas instructs the Company not to pay all or any portion of the Advisory Fee
during any calendar month.  Interest will accrue on all due and unpaid Advisory
Fees not paid pursuant to clause (i) of the preceding sentence at the Default
Rate until such Advisory Fees are paid, and such interest shall compound
annually.  The "Default Rate" shall be 18.0% per annum.
 
(c)           In addition to the Advisory Fee, the Company shall reimburse
Aequitas promptly upon request for all reasonable out-of-pocket expenses
incurred by Aequitas in connection with Aequitas' obligations hereunder,
including without limitation the fees and expenses paid to consultants,
subcontractors and other third parties in connection with such obligations, a
monthly telephone charge of $50 and a monthly administrative charge of 15% of
the out-of-pocket costs and expenses incurred.
 
(d)           In addition to the foregoing, the Company shall pay Aequitas a
Success Fee as described in Exhibit A attached hereto.


(e)           On or before the expiration of the Term of this Agreement (the
"Expiration Date"), the Company will pay Aequitas for any unpaid fees due
through the Expiration Date.


Page 2 - Advisory Services Agreement

 
 

--------------------------------------------------------------------------------

 


4.            Additional Rights and Obligations of the Parties.
 
(a)           During the Term, Aequitas shall maintain in its employ, or
otherwise have available to it, personnel in its judgment sufficient in number
and adequate in ability to perform all services that Aequitas is required to
perform under this Agreement.
 
(b)           The Company shall at all times cooperate with Aequitas and keep
Aequitas fully informed with regard to the business and significant activities
of the Company and its subsidiaries.
 
(c)           Aequitas shall diligently and faithfully perform its obligations
under this Agreement, but Aequitas shall not be responsible for any loss
incurred by the Company or any of its subsidiaries as a result of any advice or
recommendations of Aequitas.
 
5.            Indemnification.
 
(a)           Indemnification. The Company agrees to indemnify and hold harmless
Aequitas (including its affiliates and its and their respective principals,
officers, directors, shareholders, partners, members, managers and employees)
from and against, and pay or reimburse Aequitas and such other indemnified
persons for, any and all actions, claims, demands, proceedings, investigations,
inquiries, liabilities, obligations, fines, deficiencies, costs, expenses,
royalties, losses and damages (whether or not resulting from third party claims)
related to or arising out of the execution, delivery or existence of this
Agreement or the performance by Aequitas of services under this Agreement, and
to reimburse Aequitas and any other indemnified person for out-of-pocket
expenses and reasonable legal and accounting expenses incurred by it in
connection with or relating to investigating, preparing to defend, defending,
asserting or prosecuting any actions, claims or other proceedings (including any
investigation or inquiry) arising in any manner out of or in connection with the
execution, delivery or existence of this Agreement or Aequitas' performance of
services hereunder (whether or not such indemnified person is a named party in
such proceeding); provided, however, that the Company shall not be responsible
under this Section 5(a) for any claims, liabilities, losses, damages or expenses
to the extent that they are finally judicially determined (without right of
further appeal) to result from actions taken by Aequitas (or by any other
indemnified person) due to Aequitas' (or by any other indemnified person's)
gross negligence, willful misconduct, bad faith or knowing violation of
applicable law. The rights to indemnification pursuant to this Agreement shall
be in addition to (but without duplication of) any other indemnification or
other rights in favor of Aequitas or its affiliates.

(b)           Limitation on Liability. The Company also agrees that neither
Aequitas nor any other indemnified person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for, or in
connection with (i) the retention of Aequitas pursuant to this Agreement or the
performance by Aequitas of its obligations under this Agreement, except to the
extent that any such liability is finally judicially determined (without right
of further appeal) to have resulted from Aequitas' (or such other indemnified
person's) gross negligence or willful misconduct; or (ii) any investment by
Aequitas or any of its affiliates in, or any loan by Aequitas or any of its
affiliates to, the Company or any of its affiliates.  Aequitas makes no
representations or warranties, express or implied, in respect of the services to
be provided by Aequitas under this Agreement.  The Company further acknowledges
that Aequitas' role under this Agreement is as an advisor only, that Aequitas
does not and will not have or exercise control over the Company's affairs and/or
governance, that Aequitas will have no liability for the actions of its
affiliates in the absence of gross negligence, and that the Company waives any
claims based on assertions that Aequitas exercises control or influence over the
Company's affairs.  In no event will Aequitas or any other indemnified person be
liable under this Agreement for any punitive, exemplary, indirect, special,
incidental or consequential damages, including lost profits or savings, whether
or not such damages are foreseeable, or in respect of any liabilities relating
to any third party claims (whether based in contract, tort or otherwise).
 
Page 3 - Advisory Services Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Contribution.  If and to the extent that the indemnification
provided for in Section 5(a) is not enforceable for any reason, the Company
agrees to make the maximum contribution possible pursuant to applicable law to
the payment and satisfaction of any actions, claims, liabilities, losses and
damages incurred by Aequitas or the other indemnified persons for which they
would have otherwise been entitled to be indemnified hereunder.
 
6.            Miscellaneous.
 
(a)           Marketing Authorization.  The Company agrees that Aequitas may use
the Company's name and logo, and general information concerning the Company's
relationship with Aequitas, on the Aequitas website and in Aequitas firm
brochures (typically in a form commonly known as "tombstones"), in press
releases, advertisements, and in other related marketing materials. This
authorization will extend to reissues of the advertisements and other marketing
tools which Aequitas may utilize in its marketing activities.  The Company may
notify Aequitas in writing at any time to stop further use of references to
Company in Aequitas marketing materials.
 
(b)           Notices. All notices, demands and other communications given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given (i) when personally delivered (including delivery by same-day
courier), (ii) 3 business days after being mailed by first class mail, certified
with return receipt requested, or (iii) 1 business day after delivery to a
reputable overnight courier for next business day delivery, to the following
addresses (or such other address as is specified in writing):
 
Aequitas Capital Management, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, OR  97035
           Attn:  Legal Department


microHelix, Inc.
Attn: President
5300 Meadows Road, Suite 400
Lake Oswego, OR 97035


Page 4 - Advisory Services Agreement

 
 

--------------------------------------------------------------------------------

 

(c)           Entire Agreement; Amendment and Modification. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof, superseding all prior understandings and agreements whether
written or oral.  This Agreement may not be amended or revised except by a
writing signed by Aequitas and the Company.
 
(d)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
but may not be assigned (and no duties may be delegated) by any party without
the prior written consent of the other parties hereto, except that without such
written consent Aequitas may assign this Agreement, or the right to receive any
amounts due from the Company to Aequitas hereunder, to any of its affiliates.
 
(e)           Arbitration. Any dispute arising under this Agreement shall be
resolved by binding arbitration in Portland, Oregon and carried out under the
auspices and rules of Arbitration Service of Portland, Inc. or any other
arbitration service acceptable to the parties.  The parties agree that any such
arbitration shall be initiated within one year of the event forming the basis
for the dispute.  Any claims not submitted to arbitration within one year shall
be deemed waived.  The arbitration shall be held before a single arbitrator
(unless otherwise agreed by the parties).  The arbitrator shall be chosen from a
panel of attorneys knowledgeable in the field of law concerning the matter in
dispute. The parties agree that the arbitrator shall have no jurisdiction to
consider evidence with respect to or render an award or judgment for punitive
damages (or any other amount awarded for the purpose of imposing a penalty) or
any amount in excess of actual damages.  The parties agree that all facts and
other information related to any arbitration arising under this Agreement shall
be kept confidential to the fullest extent permitted by law.  Depositions may be
taken and other discovery may be obtained during such arbitration proceedings to
the same extent authorized in civil judicial proceedings.  The determination of
the arbitrator shall be binding upon the parties and judgment upon the award
rendered may be entered in any court having jurisdiction thereof.  Arbitration
fees payable to the arbitrator shall be paid equally by the parties to the
dispute; each party shall otherwise bear its own attorney fees, costs and
expenses associated with the arbitration.  Notwithstanding the foregoing, no
party shall be prevented from seeking injunctive relief from a court of
competent jurisdiction in order to enforce this Agreement.  In any action for
equitable relief, the parties agree to waive any requirement for the posting of
a bond or security to the extent permitted by law.
 
(f)           Governing Law; Venue. This Agreement shall be deemed a contract
made under the laws of the state of Oregon and, together with the rights and
obligations of the parties hereunder, will be construed under and governed by
the laws of the state of Oregon, without giving effect to any conflicts of law
provisions thereunder.  Subject to Section 6(e) above, the parties irrevocably
submit to the jurisdiction of any state or federal court sitting in Portland,
Oregon, in any action or proceeding brought to enforce, or otherwise arising out
of or relating to, this Agreement, and hereby waive any objection to venue in
any such court and any claim that such forum is an inconvenient forum.
 
(g)           Waiver of Jury Trial.  Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection herewith or arising out of this
Agreement or any transaction contemplated hereby.
 
Page 5 - Advisory Services Agreement

 
 

--------------------------------------------------------------------------------

 
 
(h)           Survival. Upon expiration or termination of this Agreement, all
liabilities and obligations hereunder automatically shall terminate except (i)
liability for breaches by any party prior thereto, (ii) the Company's
obligations under Section 3 (with respect to any fees payable or incurred either
prior to or at the termination of this Agreement or following termination), and
(iii) the Company's obligations under Section 5, each of which shall survive the
termination of this Agreement.
 
(h)           Independent Contractor.  The parties acknowledge and agree that
Aequitas is and shall act as an independent contractor of the Company in the
performance of its duties hereunder.  Aequitas is not, and in the performance of
its duties will not hold itself out as, an employee, agent or partner of the
Company or any of its subsidiaries.


(i)           Counterparts. This Agreement may be signed and delivered in
multiple counterparts (including delivery by means of facsimile or electronic
means), each of which shall be deemed an original but which together shall
constitute one and the same instrument.


[Signatures on following page]


Page 6 - Advisory Services Agreement

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Advisory Services Agreement as of the date first above written.

 
MICROHELIX, INC.
   
By:
/s/Brian A. Oliver
Name:  Brian A. Oliver
Its:       Secretary
   
AEQUITAS CAPITAL MANAGEMENT, INC.
   
By:
/s/ Robert J. Jesenik
Name:  Robert J. Jesenik
Title:    CEO



Exhibit A
Page 1

 
 

--------------------------------------------------------------------------------

 